DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Pages 9-11 filed 22 March 2022 with respect to channel address counters, coupled to digital memory have been fully considered and are persuasive.  The 102 rejection of Claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the specific combination of a plurality of channel address counters, coupled to the digital memory, each adapted to address a sequence of digital samples of a transmit waveform stored in the memory independently of addressing a digital sample sequence by other channel address counters in the plurality, a plurality of transmitter output devices, coupled to the digital memory that are responsive to a sequence of digital waveform samples and adapted, when enabled, to produce a pulse or linear waveform for an array of transducer elements and wherein the plurality of channel address counters are further adapted to address different sequences of digital samples of different transmit waveforms stored in the digital memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./Examiner, Art Unit 3645     
                                                                                                                                                                                                   /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645